Citation Nr: 1209819	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for ground ambulance transport services by American Medical Response on January 23, 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   






INTRODUCTION

The Veteran had active military service from April 1974 to December 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 decision by the Department of Veterans Affairs (VA) Network Authorization and Payment Center located in Fort Harrison, Montana.  

In March 2010, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Payment or reimbursement of the cost for private ground ambulance transport services provided on January 23, 2003, was not authorized in advance by VA.      

2.  The private ambulance transport services provided on January 23, 2003, were not for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability, and at the time of the transport, the Veteran was not in receipt of a total disability rating; the Veteran is not a participant in vocational rehabilitation.  

3.  The evidence indicates that, in the 24-month period preceding the January 23, 2003 private ground ambulance transport, the Veteran had not received medical services from VA.







CONCLUSION OF LAW

The criteria for payment or reimbursement for ground ambulance transport services by American Medical Response on January 23, 2003, have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement for private ground ambulance transport services provided on January 23, 2003.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.






II. Claim for Reimbursement of Private Medical Expenses

The Veteran is seeking entitlement to reimbursement for ground ambulance transport services which were provided by American Medical Response on January 23, 2003.  He asserts that he was in a life-threatening situation when he was transported from Evans Army Community Hospital to Memorial Hospital in Colorado Springs, Colorado, on January 23, 2003.

The evidence of record shows that on January 23, 2003, the American Medical Response of Dallas, Texas, transported the Veteran from Evans Army Community Hospital to Memorial Hospital for treatment for myocardial infarct, a nonservice- connected disability.  At the time of the transfer, the Veteran had private health insurance through American Family Insurance.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran has not argued, nor does the evidence suggest, that prior authorization for the private ambulance services on January 23, 2003, was obtained. Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability; (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability; (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.

The Board initially finds that the Veteran does not qualify for reimbursement or payment for medical expenses under the provisions under 38 U.S.C.A. § 1728.  The record reflects that at the time private services were rendered on January 23, 2003, the Veteran was service- connected for the following disabilities: folliculitis barbae (noncompensable); migraine headaches (noncompensable); scars, bilateral supraclavicular (noncompensable); right shoulder disability (10 percent disabling); left shoulder disability (10 percent disabling); and cervical spine disability (20 percent disabling).  Thus, when the Veteran was transported via private ambulance from Evans Army Community Hospital to Memorial Hospital, it was for treatment for myocardial infarct, which was a nonservice- connected disability.    

The Board recognizes that in the post-remand brief submitted in January 2012 by the Veteran's representative, Disabled American Veterans (DAV), the DAV reported that subsequent to the Veteran's treatment for myocardial infarct in January 2003, service connection was granted for cold weather injury to all of the Veteran's extremities.  The DAV contended that there was a relationship between the Veteran's nonservice-connected myocardial infarct and his service-connected disabilities of the upper and lower extremities, as residuals of cold injury.  The DAV noted that thrombophlebitis was a symptom of cold injury residuals.  In addition, one of the causes of myocardial infarction was thrombosis.  Although the DAV recognized that entitlement to service connection for myocardial infarction was not an issue on appeal, the DAV contended that the aforementioned issue was inextricably intertwined with the instant appeal.  In this regard, the Board notes that in a January 2006 rating action, service connection was granted for bilateral feet disability, bilateral hand disability, right upper extremity disability, left upper extremity disability, right lower extremity disability, and left lower extremity disability, all as residuals of cold weather injury.  However, the evidence of record is negative for any evidence that specifically shows that the Veteran's nonservice-connected myocardial infarct was associated with any of the aforementioned service-connected disabilities and was aggravating any of the aforementioned disabilities.  The DAV's contention was that the aforementioned service-connected disabilities caused and/or aggravated the non-service-connected myocardial infarct, and not that the myocardial infarct aggravated any of the aforementioned service-connected disabilities.  Thus, the Board finds that the private ambulance transport services provided on January 23, 2003 were not for a service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.       

The Board also recognizes that although the Veteran was granted a Permanent and Total (P&T) disability rating, such rating was not effective until October 7, 2005.  In addition, a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been granted; however, the effective date is March 3, 2010.  Therefore, at the time the Veteran received the private ambulance transport services on January 23, 2003, a total disability permanent in nature from a service-connected disability was not in effect.      

In light of the above, when the private ground ambulance transport services were provided on January 23, 2003, the Veteran was not seeking treatment for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability.  In addition, at the time of the transport, the Veteran was not in receipt of a total disability rating.  Moreover, he is not a participant in vocational rehabilitation.  Therefore, the provisions of 38 U.S.C.A. § 1728 are not applicable in the instant case.

Accordingly, the Board has considered whether the Veteran is entitled to payment or reimbursement of medical expenses under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-10008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  However, the Board finds that, as the Veteran does not meet all of the criteria enumerated, his claim must be denied.

Under 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions in order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to discretionary) the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria (outlined above) are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110, 4123-24 (2008).  In addition, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment."  However, as the Veteran's claim is denied on another basis, the Board finds that additional discussion of this recent amendment is not necessary.

As stated above, in order to establish entitlement to payment or reimbursement, the Veteran must satisfy all of the above enumerated criteria.  The Board calls attention to criterion (g), which notes that the veteran cannot have coverage under a health-plan contract for any of the emergency treatment.  When the private ground ambulance transport services were provided on January 23, 2003, the Veteran had private health insurance through American Family Insurance.  However, it is not clear from the record as to whether such insurance covered the emergency treatment.  Regardless, the Board calls attention to criterion (e), which requires that the veteran receive treatment from VA within the 24-month period preceding the furnishing of the medical care in question.  In this regard, in the August 2006 statement of the case (SOC) and May 2011 supplemental statement of the case (SSOC), it was specifically reported that a nationwide search of the Veteran's VA usage was completed and it was found that the Veteran had not been treated in the VA healthcare system in the 24 months prior to January 23, 2003.  Thus, the evidence indicates that, in the 24-month period preceding the January 23, 2003 private ground ambulance transport, the Veteran had not received medical services from VA.  Since the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725, the claim must be denied.  Given that the Veteran does not meet the threshold requirement, it is unnecessary to analyze whether the claim meets the additional Section 1725 requirements because all of them must be met to warrant payment or reimbursement.  See 38 C.F.R. § 17.1002.     

In sum, given that the non-VA ground ambulance transport services provided on January 23, 2003, was not pre-authorized; that the Veteran is not eligible for reimbursement under Section 1728; and that VA regulations do not allow for payment or reimbursement of non-VA medical expenses under Section 1725 when the veteran has not received treatment from VA within the 24-month period preceding the furnishing of the medical services in question, the Board must deny the Veteran's appeal.  Accordingly, the instant claim for payment or reimbursement of unauthorized medical expenses lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426. 430 (1994).     


ORDER

Entitlement to payment or reimbursement for ground ambulance transport services by American Medical Response on January 23, 2003, is denied.   




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


